DETAILED ACTION

Status of Claims

This action is in reply to the communication filed on 08/31/2021.
Claims 1, 8, and 15 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:  

The claims are allowable over the closest prior art of record, Ji et al. (U.S. 8,095,929 A1); Bigman et al. (US 10,334,044 A1); Post et al. (US 2012/0084774 A1); and Wood et al. “Sandpiper: Black-box and gray-box resource management for virtual machines”, for the reasons described in Applicant’s 08/03/2021 Remarks pg. 16-18. See additionally 08/30/2021 Advisory Action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
“A Survey on Virtual Machine Migration: Challenges, Techniques, and Open Issues” provides an overview of VM migration and a classification VM migration schemes. 
“Costs of Virtual Machine Live Migration: A Survey” evaluates and classifies approaches for determining costs of VM live migration.
Paul Mills whose telephone number is 571-270-5482.  The Examiner can normally be reached on Monday-Friday 11:00am-8:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente can be reached at 571-272-3652.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/P. M./
Paul Mills
09/07/2021

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196